76 Wash. 2d 247 (1969)
456 P.2d 343
THE STATE OF WASHINGTON, Respondent,
v.
WALTER WADE, JR., Appellant.[*]
No. 40625.
The Supreme Court of Washington, Department One.
June 12, 1969.
Edward H. McKinlay (of Horrigan, Sullivan & McKinlay), for appellant (appointed counsel for appeal).
C.J. Rabideau and Laurence S. Moore, for respondent.
PER CURIAM:
November 29, 1966, defendant pleaded guilty to illegal possession of a pistol. An order for a deferred sentence was entered and defendant placed on probation for 2 years.
September 30, 1968, upon motion and after hearing, an order was entered revoking the order for deferred sentence. *248 Defendant appeals from entry of judgment and sentence upon his 1966 plea of guilty.
At all times, including this appeal, defendant has been represented by the same court appointed counsel.
The prosecuting attorney has moved to dismiss the appeal upon the grounds of frivolity, and for affirmance of the judgment and sentence. Defendant's counsel has requested permission to withdraw, for it is his belief that the appeal is frivolous. In accordance with Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967), he filed a brief in support of his motion in which, among other things, he pointed out one matter  the use of some hearsay evidence at the revocation hearing  "that might arguably support the appeal."
[1] We have made a full examination of all of the proceedings. We have read the verbatim testimony of the revocation hearing. In the instant case, use of undenied hearsay evidence is within the rule we recently announced in State v. Riddell, 75 Wash. 2d 85, 449 P.2d 97 (1968).
No arguable issues on the merits are presented by the record. We find that the appeal is frivolous.
Counsel's requested permission to withdraw is granted. The appeal is dismissed. The judgment and sentence is affirmed.
It is so ordered.
NOTES
[*]  Reported in 456 P.2d 343.